Exhibit 10.1

SUPPORT AGREEMENT

This Support Agreement, dated January 18, 2018 (this “Agreement”), is by and
between Strategic Value Partners, LLC and certain investment funds directly or
indirectly managed by Strategic Value Partners, LLC, as listed on Schedule A
hereto (collectively, “Shareholder” and each individually, a “member” of
Shareholder), and Penn Virginia Corporation (the “Company”).

RECITALS

WHEREAS, the Company and Shareholder have engaged in various discussions and
communications concerning the Company’s business, financial performance and
other matters;

WHEREAS, Shareholder is deemed to Beneficially Own shares of common stock of the
Company, par value $0.01 (the “Common Stock”), totaling, in the aggregate,
1,534,180 shares; and

WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders and Shareholder has determined that it is in its
best interests to come to an agreement with respect to certain matters in
respect of the Board of Directors of the Company (the “Board”) and certain other
matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1. Board Representation and Board Matters.

 

  (a) Concurrently with the execution of this Agreement, the Company and the
Board have (i) increased the size of the Board by two directors and (ii) elected
David Geenberg (the “Shareholder Designee”) to fill one of the newly created
vacancies. The Shareholder Designee shall become a director of the Company
effective immediately upon execution of this Agreement. The Shareholder Designee
has previously executed and delivered to the Company (x) a completed director
and officer questionnaire (the “D&O Questionnaire”), in the form provided,
(y) an executed letter in the form attached hereto as Exhibit A (the “Nominee
Letter”) and (z) an executed irrevocable resignation in the form attached hereto
as Exhibit B (the “Resignation Letter” and together with the D&O Questionnaire
and the Nominee Letter, the “Nomination Documents”).

 

  (b) Subject to Shareholder’s and Shareholder Affiliates’ compliance with
Section 2, the Company will include the Shareholder Designee in its slate of
nominees for election as directors of the Company at the Company’s 2018 annual
meeting of shareholders (the “2018 Annual Meeting”) and, if the Shareholder
Designee agrees to serve, at the 2019 annual meeting of shareholders (the “2019
Annual Meeting”).



--------------------------------------------------------------------------------

  (c) Subject to Shareholder’s and Shareholder Affiliates’ compliance with
Section 2, the Company will use reasonable best efforts to cause the election of
the Shareholder Designee to the Board at the 2018 Annual Meeting, and, if the
Shareholder Designee agrees to serve, at the 2019 Annual Meeting (including, for
each of the 2018 Annual Meeting and the 2019 Annual Meeting, recommending that
the Company’s shareholders vote in favor of the election of the Shareholder
Designee (along with all of the Company’s nominees) and otherwise supporting the
Shareholder Designee for election in a manner no less rigorous and favorable
than the manner in which the Company supports its other nominees in the
aggregate).

 

  (d) Immediately following the execution of this Agreement, the Board and all
applicable committees of the Board will take all action necessary to appoint the
Shareholder Designee as a member of the Nominating and Corporate Governance
Committee of the Board (the “N&G Committee”).

 

  (e) At all times while serving as a member of the Board, the Shareholder
Designee shall comply with all policies, procedures, processes, codes, rules,
standards and guidelines applicable to Board members, including the Code of
Business Conduct and Ethics, securities trading policies, anti-hedging policies,
Regulation FD-related policies, director confidentiality policies and corporate
governance guidelines, and preserve the confidentiality of Company business and
information, including discussions or matters considered in meetings of the
Board or Board committees.

 

  (f) The Company agrees that the Shareholder Designee shall receive the same
benefits of director and officer insurance and any indemnity and exculpation
arrangements available generally to the Company’s directors. The Company will
execute a director indemnification agreement in favor of the Shareholder
Designee upon his or her appointment to the Board, in a form substantially the
same as that executed in favor of the Board’s current members. The Shareholder
Designee has waived any right to receive compensation for service as a director
of the Company pursuant to the Company’s director compensation policy, including
any stock or cash compensation.

 

  (g) Should the Shareholder Designee be rendered unable to serve on the Board
at any time, the Company shall, at the request of Shareholder, add as a member
of the Board a replacement that is selected by Shareholder and approved by the
Board (a “Replacement”), such approval not to be unreasonably withheld, delayed
or conditioned. Any such Replacement who becomes a Board member in replacement
of the Shareholder Designee shall be deemed to be the Shareholder Designee for
all purposes under this Agreement, and the Replacement, prior to his or her
appointment to the Board, shall be required to provide to the Company equivalent
Nomination Documents and meet with representatives of the Nominating and
Corporate Governance Committee of the Board in accordance with the practices of
the Board and the Nominating and Corporate Governance Committee.

 

  (h)

If at any time after the date hereof, Shareholder, together with all controlled
Affiliates of the members of Shareholder (such controlled Affiliates,
collectively and individually, the “Shareholder Affiliates”), ceases
collectively to Beneficially Own, an aggregate of at least 5% of the number of
shares of Common Stock then

 

2



--------------------------------------------------------------------------------

  outstanding, the Resignation Letter previously provided by the Shareholder
Designee in the form of Exhibit B shall become effective, and the Company shall
have no further obligations under this Section 1. Shareholder shall keep the
Company regularly apprised of the Beneficial Ownership of Shareholder and the
Shareholder Affiliates to the extent that such position differs by 1% or more
from the ownership positions publicly reported on Shareholder’s Schedule 13D and
amendments thereto.

 

  (i) If at any time after the date hereof and prior to the expiration or
termination of the Standstill Period, Shareholder or any of the Shareholder
Affiliates breaches in any material respect any of the terms of this Agreement,
the Company in good faith notifies Shareholders or the applicable Shareholder
Affiliates of such breach, and Shareholder or such Shareholder Affiliate fails
to cure such breach within twenty business days following the receipt of written
notice thereof from the Company specifying such breach (it being understood that
breaches that by their nature cannot be reversed or undone shall be deemed to
have been cured for purposes hereof if the Shareholder or a Shareholder
Affiliate has taken commercially reasonable actions to reduce the adverse impact
of such breach), the Resignation Letter previously provided by the Shareholder
Designee shall become effective, and the Company shall have no further
obligations under this Section 1.

 

  (j) The Company promptly after the date hereof shall take all necessary action
to cause the obligations of its insurers providing directors’ and officers’
insurance to be primary to any (1) directors’ and officers’ insurance policy
issued to Shareholder or a Shareholder Affiliate, and (2) advancement or
indemnification rights provided by Shareholder or a Shareholder Affiliate.

 

2. Standstill and Voting Obligations.

 

  (a) Shareholder agrees that, from the date of this Agreement until the earlier
of (1) the date that is twenty business days following written notice from
Shareholder to the Company of a material breach by the Company of this Agreement
if the Company has not cured such breach by the twentieth business day following
such notice (it being understood that breaches that by their nature cannot be
reversed or undone shall be deemed to have been cured for purposes hereof if the
Company has taken commercially reasonable actions to reduce the adverse impact
of such breach) and (2) the later of (x) the completion of the 2019 Annual
Meeting (including any postponements, adjournments and continuations thereof)
and (y) 15 days after the date that the Shareholder Designee (including any
Replacement) ceases to serve as a director (the “Standstill Period”), no member
of Shareholder shall, directly or indirectly, and each member of Shareholder
shall cause each Shareholder Affiliate not to, directly or indirectly (it being
understood and agreed that the following restrictions shall not apply to the
Shareholder Designee’s boardroom discussions conducted in such person’s capacity
as a director of the Company, or other actions taken in his or her capacity as a
director, including his or her responsibilities as a member of a board
committee):

 

3



--------------------------------------------------------------------------------

  (i) engage in a “solicitation” of “proxies” (as such terms are defined under
the Exchange Act) or written consents of stockholders with respect to, or from
the holders of, the Voting Securities (other than any Shareholder Affiliate),
for the election of individuals to the Board or to approve stockholder
proposals, or become a “participant” (as such term is defined in Instruction 3
to Item 4 of Schedule 14A promulgated under the Exchange Act) in any contested
“solicitation” for the election of directors with respect to the Company (as
such terms are defined under the Exchange Act) (other than a “solicitation” or
acting as a “participant” in support of the nominees of the Board at any
stockholder meeting or voting its shares at any such meeting in its sole
discretion, or providing such encouragement, advice or influence that is
consistent with Company management’s recommendation in connection with such
director nominees);

 

  (ii) form or join a “group” as defined under Section 13(d) of the Exchange Act
with respect to the Voting Securities (excluding, for the avoidance of doubt,
any group composed solely of Shareholder and Shareholder Affiliates);

 

  (iii) support or participate in any effort by any person or entity not a party
to this Agreement (a “Third Party”) with respect to the matters set forth in
Section 2(a)(i) of this Agreement;

 

  (iv) present at any annual meeting or any special meeting of the Company’s
stockholders or through action by written consent any proposal for consideration
for action by stockholders or seek the removal of any member of the Board or
propose any nominee for election to the Board or seek representation on the
Board except as set forth herein;

 

  (v) solely with respect to matters set forth in Section 2(a)(i) of this
Agreement, grant any proxy, consent or other authority to vote with respect to
any matters (other than to the named proxies included in the Company’s proxy
card for any annual meeting or special meeting of stockholders) or deposit any
Voting Securities of the Company in a voting trust or subject them to a voting
agreement or other arrangement of similar effect with respect to any annual or
special meeting or action by written consent (excluding customary brokerage
accounts, margin accounts, prime brokerage accounts and the like); or

 

  (vi) request, directly or indirectly, any amendment or waiver of the foregoing
in a manner that would be reasonably likely to require public disclosure by
Shareholder or the Company.

 

  (b)

Until the end of the Standstill Period, Shareholder and the Shareholder
Affiliates shall cause all Voting Securities owned by them directly or
indirectly, whether owned of record or Beneficially Owned, as of the record date
for any annual or special meeting of stockholders or in connection with any
solicitation of shareholder action by written consent (each a “Shareholders
Meeting”) within the

 

4



--------------------------------------------------------------------------------

  Standstill Period, in each case that are entitled to vote at any such
Shareholders Meeting, to be present for quorum purposes and to be voted, at all
such Shareholders Meetings or at any adjournments or postponements thereof,
(i) for all directors nominated by the Board for election at such Shareholders
Meeting and (ii) in accordance with the recommendation of the Board on any other
proposals or other business that comes before any Shareholder Meeting, including
with respect to the 2018 Annual Meeting and the 2019 Annual Meeting (other than
any proposals that require shareholder approval relating to (1) amendments to
the Company’s articles of incorporation or other organizational documents,
(2) mergers, acquisitions, asset sales or purchases, recapitalizations, or other
business combinations or extraordinary transactions, or (3) the issuance of
Company equity securities in connection with any such transaction).

 

  (c) Nothing in this Section 2 shall be deemed to limit the exercise in good
faith by Shareholder Designee of his or her fiduciary duties solely in his or
her capacity as a director of the Company.

 

3. Public Announcements. Promptly following the execution of this Agreement, the
Company shall announce this Agreement by means of a press release in the form
attached hereto as Exhibit C (the “Press Release”).

 

4. Confidentiality Agreement. The Company hereby agrees that the Shareholder
Designee is permitted to and may provide confidential information to certain
specified officers and employees of Shareholder that are involved in advising
Shareholder regarding its investment in the Company, subject to and in
accordance with the confidentiality requirements applicable generally to the
directors of the Company, including under applicable law and the Company’s
policies. For the avoidance of doubt, this Section 4 shall be deemed an
“appropriate confidentiality agreement” permitting disclosure to persons outside
the Company for purposes of the Company’s policies.

 

5. Non-Disparagement. During the Standstill Period, Shareholder and the Company
agree to not make, or cause to be made, and to cause each of their respective
officers, directors, members, and employees not to make (whether directly or
indirectly through any Affiliate), any public statement or announcement that
relates to and constitutes an ad hominem attack on, or relates to and otherwise
disparages, the other party or their respective business, operations or
financial performance, officers, members or directors or any person who has
served as an officer, member or director of either party in the past, or who
serves as an officer, director or agent of either party (a) in any document or
report filed with or furnished to the SEC or any other governmental agency,
(b) in any press release or other publicly available format or (c) to any
journalist or member of the media (including without limitation, in a
television, radio, internet, newspaper or magazine interview).

 

6. Representations and Warranties of All Parties. Each of the parties represents
and warrants to the other party that: (a) such party has all requisite company
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder; (b) this Agreement has been duly and validly authorized,
executed and delivered by it and is a valid and binding obligation of such
party, enforceable against such party in accordance with its terms; and (c) this
Agreement will not result in a violation of any terms or conditions of any
agreements to which such person is a party or by which such party may otherwise
be bound or of any law, rule, license, regulation, judgment, order or decree
governing or affecting such party.

 

5



--------------------------------------------------------------------------------

7. Representations and Warranties of Shareholder. Each member of Shareholder
jointly represents and warrants that, as of the date of this Agreement,
(a) Shareholder, together with all of the Shareholder Affiliates, collectively
Beneficially Own, an aggregate of 1,534,180 shares of Common Stock; (b) except
for such ownership, no member of Shareholder, individually or in the aggregate
with all other members of Shareholder and the Shareholder Affiliates, has any
other Beneficial Ownership of, and/or economic exposure to, any Voting
Securities, including through any derivative transaction described in the
definition of “Beneficial Ownership” above; and (c) Shareholder has not provided
or agreed to provide, and will not provide, any compensation in cash or
otherwise to the Shareholder Designee, solely in his capacity as a director or
director nominee of the Company in connection with such Shareholder Designee’s
nomination and appointment to, or service on, the Board.

 

8. Certain Defined Terms. For purposes of this Agreement:

 

  (a) The term “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated by the SEC under the Exchange Act.

 

  (b) “Beneficially Own,” “Beneficial Owner”, and “Beneficial Ownership” shall
have the same meaning as set forth in Rule 13d-3 under the Exchange Act.

 

  (c) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

  (d) The terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.

 

  (e) “SEC” shall mean the Securities and Exchange Commission.

 

  (f) “Voting Securities” shall mean the Common Stock, and any other securities
of the Company entitled to vote in the election of directors, or securities
convertible into, or exercisable or exchangeable for Common Stock or other
securities entitled to vote in the election of directors, whether or not subject
to the passage of time or other contingencies.

 

9.

Miscellaneous. The parties hereto recognize and agree that if for any reason any
of the provisions of this Agreement are not performed in accordance with their
specific terms or are otherwise breached, immediate and irreparable harm or
injury would be caused for which money damages would not be an adequate remedy.
Accordingly, each party agrees that in addition to other remedies the other
party shall be entitled to at law or equity, except to the extent mandatorily
governed by the laws of the Commonwealth of Virginia

 

6



--------------------------------------------------------------------------------

  concerning the internal affairs of the Company, the other party shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement
exclusively in any federal or state court of competent jurisdiction in the
Borough of Manhattan of the City of New York. In the event that any action shall
be brought in equity to enforce the provisions of this Agreement, no party shall
allege, and each party hereby waives the defense, that there is an adequate
remedy at law. This Agreement shall be construed in accordance with, and this
Agreement and all disputes hereunder shall be governed by, the laws of the State
of New York, without regard to any conflict of laws provision which would
require the application of the law of any other jurisdiction. By its execution
and delivery of this Agreement, each of the parties hereto hereby irrevocably
and unconditionally agrees for itself that any legal action, suit or proceeding
with respect to any matter under or arising out of or in connection with this
Agreement or for recognition or enforcement of any judgment in any such action,
suit or proceeding may be brought, on an exclusive basis, in any federal or
state court of competent jurisdiction in the Borough of Manhattan of the City of
New York. By execution and delivery of this Agreement, each of the parties
hereto irrevocably accepts and submits itself to the exclusive jurisdiction of
any such court, generally and unconditionally, with respect to any such action,
suit or proceeding and waives any defense of forum non conveniens or based upon
venue if such action, suit or proceeding is brought in accordance with this
provision.

 

10. No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

11. Entire Agreement. This Agreement and the Confidentiality Agreement contain
the entire understanding of the parties with respect to the subject matter
hereof and may be amended only by an agreement in writing executed by the
parties hereto.

 

12. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
email, when email is sent to the email address set forth below and the
appropriate confirmation is received or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection:

 

7



--------------------------------------------------------------------------------

if to the Company:

Penn Virginia Corporation

14701 St. Mary’s Lane, Suite 275

Houston, TX 77079

Attention:         Chief Legal Officer

Email:               katie.ryan@pennvirginia.com

With a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

1221 McKinney Street

Houston, TX 77010-2046

Attention:         Hillary H. Holmes

Email:               hholmes@gibsondunn.com

if to Shareholder:

Strategic Value Partners, LLC

100 West Putnam Ave.

Greenwich, CT 06830

Attention:         David B. Charnin

Email:               dcharnin@svpglobal.com

With a copy (which shall not constitute notice) to:

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036-8299

Attention:         Arnold S. Jacobs

Email:               ajacobs@proskauer.com

 

13. Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.

 

14. Counterparts. This Agreement may be executed in two or more counterparts
which together shall constitute a single agreement.

 

15. Successors and Assigns. This Agreement shall not be assignable by any of the
parties to this Agreement. This Agreement, however, shall be binding on
successors of the parties hereto.

 

16. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other persons, except with
respect to Shareholder Designee (including any Replacement).

 

8



--------------------------------------------------------------------------------

17. Fees and Expenses. Each party will bear its own costs, fees and expenses in
connection with this Agreement.

 

18. Interpretation and Construction. Each of the parties hereto acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said independent counsel. Each party and
its counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
The term “including” shall be deemed to mean “including without limitation” in
all instances.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

PENN VIRGINIA CORPORATION By:   /s/ John A. Brooks   Name: John A. Brooks  
Title: President and Chief Executive Officer

[Signatures continued on the following page.]

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

STRATEGIC VALUE PARTNERS, LLC By:   /s/ James Dougherty   Name: James Dougherty
  Title: Fund Chief Financial Officer

[Signatures continued on the following page.]

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

STRATEGIC VALUE MASTER FUND, LTD.

By: Strategic Value Partners, LLC, its Investment Manager

By:  

/s/ James Dougherty

  Name: James Dougherty   Title: Fund Chief Financial Officer

[Signatures continued on the following page.]

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

STRATEGIC VALUE SPECIAL SITUATIONS FUND III, L.P.

By: SVP Special Situations III, LLC, its Investment Manager

By:  

/s/ James Dougherty

  Name: James Dougherty   Title: Fund Chief Financial Officer

[Signatures continued on the following page.]

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

STRATEGIC VALUE OPPORTUNITIES FUND, L.P.

By: SVP Special Situations III-A, LLC, its Investment Manager

By:  

/s/ James Dougherty

  Name: James Dougherty   Title: Fund Chief Financial Officer

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

 

Strategic Value Master Fund, Ltd.

Strategic Value Special Situations Fund III, L.P.

Strategic Value Opportunities Fund, L.P.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOMINEE LETTER

January 18, 2018

Attention: Board of Directors

Penn Virginia Corporation

14701 St. Mary’s Lane, Suite 275

Houston, TX 77079

 

  Re: Consent

Ladies and Gentlemen:

This letter is delivered pursuant to the Support Agreement, dated as of
January 18, 2018 (the “Agreement”), by and among Penn Virginia Corporation and
Shareholder (as defined therein). Capitalized terms used herein but not defined
shall have the meaning set forth in the Agreement.

In connection with the Agreement, I hereby consent to (a) serve as a director of
the Company effective January 19, 2018 (b) if nominated by the Company, be named
as a nominee for the position of director of the Company in the Company’s proxy
statement for the 2018 Annual Meeting and the 2019 Annual Meeting and (c) serve
as a director if I am so elected at the 2018 Annual Meeting and the 2019 Annual
Meeting. I also agree that, after the date hereof, I will provide to the
Company, as requested by the Company from time to time, such information as the
Company is entitled to reasonably receive from other members of the Board and as
is required to be disclosed in proxy statements or other reports or filings
under applicable law or securities exchange listing requirements.

At all times while serving as a member of the Board, I agree to comply with all
policies, procedures, processes, codes, rules, standards and guidelines
applicable to Board members, including the Company’s Code of Business Conduct
and Ethics, securities trading policies, anti-hedging policies, Regulation
FD-related policies, director confidentiality policies and corporate governance
guidelines, in each case that have been identified to me, and preserve the
confidentiality of the Company’s business and information, including discussions
or matters considered in meetings of the Board or Board committees. I hereby
waive any right to receive compensation for service as a director of the Company
pursuant to the Company’s director compensation policy, including any stock or
cash compensation. I acknowledge and agree that the foregoing obligations are in
addition to the fiduciary and common law duties of any director of a Virginia
corporation.

Sincerely,

 

/s/ David Geenberg

Name: David Geenberg



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF IRREVOCABLE RESIGNATION

January 18, 2018

Attention: Board of Directors

Penn Virginia Corporation

14701 St. Mary’s Lane, Suite 275

Houston, TX 77079

 

  Re: Resignation

Ladies and Gentlemen:

This irrevocable resignation is delivered pursuant to the Support Agreement,
dated as of January 18, 2018 (the “Agreement”), by and among Penn Virginia
Corporation and Shareholder (as defined therein). Capitalized terms used herein
but not defined shall have the meaning set forth in the Agreement. Effective
only upon, and subject to, (1) such time as Shareholder, together with all of
the Shareholder Affiliates, ceases collectively to “beneficially own” (as
defined in Rule 13d-3 under the Exchange Act) at least 5% of the shares of
Common Stock then outstanding, or (2) prior to the expiration or termination of
the Standstill Period, Shareholder or any Shareholder Affiliate breaches in any
material respect any of the terms of the Agreement and fails to cure such breach
within twenty business days following the receipt of written notice thereof from
the Company specifying such breach (it being understood that breaches that by
their nature cannot be reversed or undone shall be deemed to have been cured for
purposes hereof if the Shareholder or a Shareholder Affiliate has taken
commercially reasonable actions to reduce the adverse impact of such breach), I
hereby resign from my position as a director of the Company and from any and all
committees of the Board on which I serve.

This resignation may not be withdrawn by me at any time during which it is
effective.

Sincerely,

 

/s/ David Geenberg

Name: David Geenberg



--------------------------------------------------------------------------------

EXHIBIT C

PRESS RELEASE

[See attached.]



--------------------------------------------------------------------------------

Penn Virginia Announces Retirement of Executive Chairman and Appointment of New
Members of the Board of Directors

HOUSTON, January 19, 2018 (GLOBE NEWSWIRE) — Penn Virginia Corporation (“Penn
Virginia” or the “Company”) (NASDAQ:PVAC) today announced the retirement of
Harry Quarls from his positions as Executive Chairman and as a director of the
Company, effective on February 28, 2018. Additionally, the Company also
announced the expansion of its board of directors from five to seven members and
the appointments of Mr. David Geenberg and Mr. Michael Hanna as new independent
board members, effective immediately.

Mr. Quarls said, “I am very pleased by what we have been able to accomplish
since the Company’s emergence from bankruptcy in September 2016. We have rebuilt
the capabilities of the Company to be a top performer in the Eagle Ford; managed
a strategic alternatives process; and completed two accretive, strategic
acquisitions in our core area which have increased production and operated
inventory by over 50%. The Company is now favorably positioned for the future.
However, this effort has required a significant commitment of my time, which is
limiting my ability to spend time with other opportunities, including time with
my family. With these accomplishments, now is a good time to step away and
dedicate my time elsewhere. I thank all the employees at Penn Virginia and its
board for the chance to work with them on this terrific journey. I wish all
continued success.”

Upon Mr. Quarls’ retirement, Penn Virginia’s board of directors will be reduced
from seven members to six members, and each of Mr. Darin G. Holderness and
Mr. Geenberg will serve as the non-executive Co-Chairman of Penn Virginia’s
board of directors. The Company plans to conduct a search for a new director and
Chairman who is not a shareholder representative and who has oil and gas
industry expertise. Mr. Quarls has also agreed to provide consulting services
for the Company through the end of 2018.

“Harry has been instrumental in the Company’s turnaround and his leadership will
be missed,” said John A. Brooks, President and Chief Executive Officer. “His
experience, energy, commitment and knowledge served the Company well over the
last year and a half and positions Penn Virginia well for the future. With our
focus on the future, we believe the insight that Michael and David will provide
as to the perspectives of our shareholders as well as their expertise in finance
will prove to be an invaluable asset to Penn Virginia.”

Mr. Geenberg is Co-Head of US Investment Team of Strategic Value Partners, LLC
(“SVP”), which together with its affiliates manage certain investment funds and
accounts that hold approximately 10.2% of the Company’s outstanding common
stock, respectively. Mr. Geenberg joined SVP in 2009, and since such time, he
has led the firm’s investment efforts in the infrastructure, energy, and power
sectors in North America, serving on the steering committees of more than a
dozen significant restructurings. Previously, Mr. Geenberg worked at Goldman,
Sachs & Co., most recently in the Infrastructure Investment Group and Principal
Investment Area focused on energy and transportation infrastructure



--------------------------------------------------------------------------------

businesses, and, prior to that, in the investment bank’s Natural Resources
Group. Mr. Geenberg received a B.A. in Economics summa cum laude from Dartmouth
College in 2005. The board of directors believes Mr. Geenberg’s experience in
advising and investing in the energy industry will bring value to the Company.
In connection with Mr. Geenberg’s election to the board of directors, SVP and
Mr. Geenberg have entered into a standstill and support agreement with the
Company, pursuant to which, among other things, during the standstill period SVP
will vote its shares of common stock in favor of the board’s recommendation with
respect to director nominations and other routine matters submitted to a vote of
the Company’s Shareholders.

Mr. Hanna is a Partner and Portfolio Manager of KLS Diversified Asset Management
(“KLS”), which beneficially owns approximately 7.7% of the Company’s outstanding
common stock. Mr. Hanna joined KLS in July 2015 and has 16 years of investment
banking and portfolio management experience. Prior to joining KLS, Mr. Hanna was
a Portfolio Manager and Head of Trading at BulwarkBay Investment Group, LLC, a
firm he co-founded in 2011. Previously, he was a portfolio manager with
Concordia Advisors LLC, where he co-managed the firm’s Distressed Debt Fund.
Mr. Hanna joined Concordia in 2005. Prior to joining Concordia, he worked in the
Leveraged Finance/Financial Sponsors and Global Corporate Investment Banking
groups of RBC Capital Markets from 2004 to 2005 and Bank of America Merrill
Lynch from 2001 to 2004. Mr. Hanna’s industry experience includes oil & gas,
industrials, paper and forest products, insurance and financials, aerospace and
energy. He is a member of the board of directors of Modular Space Corporation
and Sensei, Inc. Mr. Hanna received a B.A. from the University of Michigan in
2001 and is a CFA Charter holder. The board of directors believes Mr. Hanna’s
experience in finance will bring value to the Company.

Penn Virginia also announced today its adoption of amended and restated bylaws
to require the approval of at least two-thirds of the directors then on its
board of directors for certain significant transactions, including a sale of
substantially all assets of the Company, an increase in the authorized capital
of the company or the issuance of preferred stock.

About Penn Virginia Corporation

Penn Virginia Corporation is an independent oil and gas company engaged in the
exploration, development and production of oil, NGLs and natural gas in various
domestic onshore regions of the United States, with a primary focus in the Eagle
Ford Shale in south Texas. For more information, please visit our website
at www.pennvirginia.com.

Forward-Looking Statements

Certain statements contained herein that are not descriptions of historical
facts are “forward-looking” statements within the meaning of Section 27A of the
Securities Act of 1933, as amended, and Section 21E of the Securities Exchange
Act of 1934, as amended. We use words such as “will,” “pursue,” “expect,”
“prove,” “believes,” “future,” and



--------------------------------------------------------------------------------

variations of such words or similar expressions in this press release to
identify forward-looking statements. Because such statements include
assumptions, risks, uncertainties and contingencies, actual results may differ
materially from those expressed or implied by such forward-looking statements.
Additional information concerning these and other factors can be found in our
press releases and public filings with the SEC. Many of the factors that will
determine our future results are beyond the ability of management to control or
predict. Readers should not place undue reliance on forward-looking statements,
which reflect management’s views only as of the date hereof. The statements in
this release speak only as of the date of this release. We undertake no
obligation to revise or update any forward-looking statements, or to make any
other forward-looking statements, whether as a result of new information, future
events or otherwise, except as may be required by applicable law.

Contact

Steve Hartman

Chief Financial Officer

Ph: (713) 722-6529

E-Mail: invest@pennvirginia.com